DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-20 of U.S. Application 16/525,257 filed on July 29, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2019 has been considered by the examiner.


Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest an amplifier circuit configured to receive a test setpoint at a setpoint input and to provide a test signal to a device under test based on the test setpoint, the amplifier circuit comprising: a control circuit configured to: initiate a startup interval; short circuit the first tap, via the first impedance device, to the output of the first amplifier at a first instance of the startup interval; during the startup interval, after the first instance and via the first impedance device, increase impedance between the first tap and the output of the first amplifier; and at a conclusion of the startup interval and via the first impedance device, short the first tap to the setpoint input in combination with the other limitations of the claim. The prior art only shows two amplifier circuits 
Claims 2-9 are also allowed as they depend on allow claim 1. 

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a method of changing a range of an output signal of a test probe, the method comprising: after a conclusion of the first interval, increasing a first impedance between the input of the second amplifier and the output of the second amplifier over a second interval; and after the conclusion of the first interval, decreasing a second impedance between the input of the second amplifier and the setpoint signal over the second interval; and wherein the second amplifier is configured to provide the second range of levels of the output signal in combination with the other limitations of the claim.

Claims 11-15 are also allowed as they depend on allow claim 10. 


Regarding claim 16, the prior art of record taken alone or in combination fail to teach or suggest a circuit comprising: a controller configured to receive a range selection and to transition control of the output signal from the first amplifier to the second amplifier in response to a transition of the range selection; and wherein the controller is further configured to: enable the first amplifier to control the output signal prior to the transition; short an input of a second amplifier to the output of the second amplifier for a first interval in response to the transition; after conclusion of the first interval, control the means for adjusting a first impedance to increase a first impedance between the Attorney Docket No. 3867.625US118 Client Ref. No. APD6896input of the second amplifier and the output of the second amplifier over a second interval; and after the conclusion of the first interval, control the means for adjusting a first impedance to decrease a second impedance between the input of the second amplifier and the setpoint over the second interval; and after conclusion of the second interval, disable the first amplifier in combination with the other limitations of the claim.

Claims 17-20 are also allowed as they depend on allow claim 16.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noori et al (USPGPub 20140312976): discloses amplifiers with impedance matching connected to the inputs of the amplifiers. 

Yamada et al (USPGPub 20110095817): discloses amplifiers with impedances in parallel with the respective amplifier circuit. 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868